

SPLIT-OFF AGREEMENT


This SPLIT-OFF AGREEMENT, dated as of this 11th day of July, 2007 (this
“Agreement”), is entered into by and among Cromwell Uranium Corp., formerly
known as Arbutus Resources, Inc., a Nevada corporation (“Seller”), Karen Law
(“Law”), Lyle Smith (“Smith”) (Law and Smith sometimes hereinafter referred to
individually as a “Buyer” and collectively as the “Buyers”), Arbutus Leaseco,
Inc., a Nevada corporation (“Leaseco”), and Cromwell Uranium Holdings, Inc., an
Arizona corporation (“Cromwell”).
 
R E C I T A L S:


WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of Leaseco. Leaseco is a newly-formed, wholly-owned subsidiary of Seller which
was organized to acquire, and has so acquired, the business assets and
liabilities previously held by Seller. Seller has no other businesses or
operations;


WHEREAS, contemporaneously with the execution of this Agreement, Seller,
Cromwell and a newly-formed wholly-owned Arizona subsidiary of Seller, Cromwell
Acquisition Corp. (“Acquisition Corp.”), will enter into an Agreement and Plan
of Merger and Reorganization (the “Merger Agreement”) pursuant to which
Acquisition Corp. will merge with and into Cromwell with Cromwell remaining as
the surviving entity (the “Merger”). The equity holders of Cromwell will receive
securities of Seller in exchange for their equity interests in Cromwell;


WHEREAS, the execution and delivery of this Agreement is required by Cromwell as
a condition to its execution of the Merger Agreement. The consummation of the
purchase and sale transaction contemplated by this Agreement is also a condition
to the completion of the Merger pursuant to the Merger Agreement. Seller has
represented to Cromwell in the Merger Agreement that the purchase and sale
transaction contemplated by this Agreement will be consummated immediately
following with the closing of the Merger, and Cromwell relied on such
representation in entering into the Merger Agreement;


WHEREAS, Buyers desire to purchase the Shares (as defined in Section 1.1) from
Seller, and to assume, as between Seller and Buyers, all responsibilities for
any debts, obligations and liabilities of Leaseco, on the terms and subject to
the conditions specified in this Agreement; and


WHEREAS, Seller desires to sell and transfer the Shares to the Buyers, on the
terms and subject to the conditions specified in this Agreement.


NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:
 

--------------------------------------------------------------------------------


 
I.  PURCHASE AND SALE OF STOCK.
 
1.1  Purchased Shares. Subject to the terms and conditions provided below,
Seller shall sell and transfer to Buyers and Buyers shall purchase from Seller,
on the Closing Date (as defined in Section 1.3), all of the issued and
outstanding shares of capital stock of Leaseco (the “Shares”).
 
1.2  Purchase Price. The purchase price for the Shares shall be the transfer and
delivery by Buyers to Seller of 44,450,000 shares of common stock of Seller that
Buyers own (the “Purchase Price Shares”), deliverable as provided in Section
2.2. Each Buyer owns 22,225,000 shares of common stock of Seller.
 
1.3  Closing. The closing of the transactions contemplated in this Agreement
(the “Closing”) shall take place as soon as practicable following the execution
of this Agreement; provided, however, that the Closing must occur immediately
after the closing of the Merger. The date on which the Closing occurs shall be
referred to herein as the Closing Date (the “Closing Date”).
 
II.  CLOSING.
 
2.1  Transfer of Shares. At the Closing, Seller shall deliver to Buyers
certificates representing the Shares, duly endorsed to Buyers or as directed by
Buyers, which delivery shall vest Buyers with good and marketable title to all
of the issued and outstanding shares of capital stock of Leaseco, free and clear
of all liens and encumbrances.
 
2.2  Payment of Purchase Price. At the Closing, each Buyer shall deliver to
Seller a certificate or certificates representing the respective Purchase Price
Shares duly endorsed to Seller, which delivery shall vest Seller with good and
marketable title to the Purchase Price Shares, free and clear of all liens and
encumbrances.
 
2.3  Transfer of Records. On or before the Closing, Seller shall transfer to
Leaseco all existing corporate books and records in Seller’s possession relating
to Leaseco and its business, including but not limited to all agreements,
litigation files, real estate files, personnel files and filings with
governmental agencies; provided, however, when any such documents relate to both
Seller and Leaseco, only copies of such documents need be furnished. On or
before the Closing, Buyers and Leaseco shall transfer to Seller all existing
corporate books and records in the possession of Buyers or Leaseco relating to
Seller, including but not limited to all corporate minute books, stock ledgers,
certificates and corporate seals of Seller and all agreements, litigation files,
real property files, personnel files and filings with governmental agencies;
provided, however, when any such documents relate to both Seller and Leaseco or
its business, only copies of such documents need be furnished.
 
III.  BUYERS’ REPRESENTATIONS AND WARRANTIES. Each Buyer severally represents
and warrants to Seller and Cromwell that:
 
3.1  Capacity and Enforceability. Buyer has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by Buyer
at the Closing pursuant to the transactions contemplated hereby. This Agreement
and all such documents constitute valid and binding agreements of Buyer,
enforceable in accordance with their terms.
 
2

--------------------------------------------------------------------------------


 
3.2  Compliance. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which Buyer is
a party or by which Buyer is bound.
 
3.3  Purchase for Investment. Buyer is financially able to bear the economic
risks of acquiring an interest in Leaseco and the other transactions
contemplated hereby, and has no need for liquidity in this investment. Buyer has
such knowledge and experience in financial and business matters in general, and
with respect to businesses of a nature similar to the business of Leaseco, so as
to be capable of evaluating the merits and risks of, and making an informed
business decision with regard to, the acquisition of the Shares. Buyer is
acquiring the Shares solely for her own account and not with a view to or for
resale in connection with any distribution or public offering thereof, within
the meaning of any applicable securities laws and regulations, unless such
distribution or offering is registered under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration is
available. Buyer has (i) received all the information she has deemed necessary
to make an informed investment decision with respect to the acquisition of the
Shares; (ii) had an opportunity to make such investigation as she has desired
pertaining to Leaseco and the acquisition of an interest therein, and to verify
the information which is, and has been, made available to her; and (iii) had the
opportunity to ask questions of Seller concerning Leaseco. Buyer acknowledges
that Buyer is a director and former officer of Seller, and a current director
and officer of Leaseco and, as such, has actual knowledge of the business,
operations and financial affairs of Leaseco. Buyer has received no public
solicitation or advertisement with respect to the offer or sale of the Shares.
Buyer realizes that the Shares are “restricted securities” as that term is
defined in Rule 144 promulgated by the Securities and Exchange Commission under
the Securities Act, the resale of the Shares is restricted by federal and state
securities laws and, accordingly, the Shares must be held indefinitely unless
their resale is subsequently registered under the Securities Act or an exemption
from such registration is available for their resale. Buyer understands that any
resale of the Shares by her must be registered under the Securities Act (and any
applicable state securities law) or be effected in circumstances that, in the
opinion of counsel for Leaseco at the time, create an exemption or otherwise do
not require registration under the Securities Act (or applicable state
securities laws). Buyer acknowledges and consents that certificates now or
hereafter issued for the Shares will bear a legend substantially as follows:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
3

--------------------------------------------------------------------------------


 
Buyer understands that the Shares are being sold to her pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that the Seller is relying upon the representations made herein as one of the
bases for claiming the Section 4(1) exemption.
 
3.4  Liabilities. Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of Leaseco or its business or activities, and
there are no outstanding guaranties, performance or payment bonds, letters of
credit or other contingent contractual obligations that have been undertaken by
Seller directly or indirectly in relation to Leaseco or its business and that
may survive the Closing.
 
3.5  Title to Purchase Price Shares. Buyer is the sole record and beneficial
owner of the Purchase Price Shares. At Closing, Buyer will have good and
marketable title to the Purchase Price Shares, which Purchase Price Shares are,
and at the Closing will be, free and clear of all options, warrants, pledges,
claims, liens and encumbrances, and any restrictions or limitations prohibiting
or restricting transfer to Seller, except for restrictions on transfer as
contemplated by applicable securities laws.
 
IV.  SELLER’S AND LEASECO’S REPRESENTATIONS AND WARRANTIES. Seller and Leaseco,
jointly and severally, represent and warrant to Buyers that:
 
4.1  Organization and Good Standing. Each of the Seller and Leaseco is a
corporation duly incorporated, validly existing, and in good standing under the
laws of the State of Nevada.
 
4.2  Authority and Enforceability. The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and all such documents
constitute valid and binding agreements of Seller enforceable in accordance with
their terms.
 
4.3  Title to Shares. Seller is the sole record and beneficial owner of the
Shares. At Closing, Seller will have good and marketable title to the Shares,
which Shares are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, liens and encumbrances, and any restrictions or
limitations prohibiting or restricting transfer to Buyers, except for
restrictions on transfer as contemplated by Section 3.3 above. The Shares
constitute all of the issued and outstanding shares of capital stock of Leaseco.
 
4.4  WARN Act. Leaseco does not have a sufficient number of employees to make it
subject to the Worker Adjustment and Retraining Notification Act (“WARN Act”).
 
4

--------------------------------------------------------------------------------


 
4.5  Representations in Merger Agreement. Leaseco represents and warrants that
all of the representations and warranties by Seller, insofar as they relate to
Leaseco, contained in the Merger Agreement are true and correct.
 
V.  OBLIGATIONS OF BUYERS PENDING CLOSING. Each Buyer covenants and agrees that
between the date hereof and the Closing:
 
5.1  Not Impair Performance. Buyer shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing, or in any way impairing the ability of Seller to
satisfy its obligations as provided in Article VI.
 
5.2  Assist Performance. Buyer shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Seller’s obligations to
consummate the transactions contemplated hereby which are dependent upon actions
of Buyer and to make and/or obtain any necessary filings and consents in order
to consummate the sale transaction contemplated by this Agreement.
 
VI.  OBLIGATIONS OF SELLER PENDING CLOSING. Seller covenants and agrees that
between the date hereof and the Closing:
 
6.1   Business as Usual. Leaseco shall operate and Seller shall cause Leaseco to
operate in accordance with past practices and shall use best efforts to preserve
its goodwill and the goodwill of its employees, customers and others having
business dealings with Leaseco. Without limiting the generality of the
foregoing, from the date of this Agreement until the Closing Date, Leaseco shall
(a) make all normal and customary repairs to its equipment, assets and
facilities, (b) keep in force all insurance, (c) preserve in full force and
effect all material franchises, licenses, contracts and real property interests
and comply in all material respects with all laws and regulations, (d) collect
all accounts receivable and pay all trade creditors in the ordinary course of
business at intervals historically experienced, and (e) preserve and maintain
Leaseco’s assets in their current operating condition and repair, ordinary wear
and tear excepted. From the date of this Agreement until the Closing Date,
Leaseco shall not (i) amend, terminate or surrender any material franchise,
license, contract or real property interest, or (ii) sell or dispose of any of
its assets except in the ordinary course of business. Neither Leaseco nor Buyers
shall take or omit to take any action that results in Seller incurring any
liability or obligation prior to or in connection with the Closing.
 
6.2  Not Impair Performance. Seller shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action which would cause the
representations and warranties made by any party herein not to be materially
true, correct and accurate as of the Closing, or in any way impairing the
ability of Buyers to satisfy her obligations as provided in Article V.
 
5

--------------------------------------------------------------------------------


 
6.3  Assist Performance. Seller shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Buyers’ obligations to
consummate the transactions contemplated hereby which are dependent upon the
actions of Seller and to work with Buyers to make and/or obtain any necessary
filings and consents. Seller shall cause Leaseco to comply with its obligations
under this Agreement.
 
VII.  SELLER’S AND LEASECO’S CONDITIONS PRECEDENT TO CLOSING. The obligations of
Seller and Leaseco to close the transactions contemplated by this Agreement are
subject to the satisfaction at or prior to the Closing of each of the following
conditions precedent (any or all of which may be waived by Seller and Cromwell
in writing):
 
7.1  Representations and Warranties; Performance. All representations and
warranties of Buyers contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing. Buyers
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by Buyers at or prior to the
Closing.
 
7.2  Additional Documents. Buyers shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.
 
7.3  Release by Leaseco. At the Closing, Leaseco shall execute and deliver to
Seller and Cromwell a general release which in substance and effect releases
Seller and Cromwell from any and all liabilities and obligations that Seller and
Cromwell may owe to Leaseco in any capacity, and from any and all claims that
Leaseco may have against Seller, Cromwell, or their respective managers,
members, officers, directors, stockholders, employees and agents (other than
those arising pursuant to this Agreement or any document delivered in connection
with this Agreement).
 
VIII.  BUYERS’ CONDITIONS PRECEDENT TO CLOSING. The obligation of Buyers to
close the transactions contemplated by this Agreement is subject to the
satisfaction at or prior to the Closing of each of the following conditions
precedent (any and all of which may be waived by Buyers in writing):
 
8.1  Representations and Warranties; Performance. All representations and
warranties of Seller and Leaseco contained in this Agreement shall have been
true and correct, in all material respects, when made and shall be true and
correct, in all material respects, at and as of the Closing with the same effect
as though such representations and warranties were made at and as of the
Closing. Seller and Leaseco shall have performed and complied with all covenants
and agreements and satisfied all conditions, in all material respects, required
by this Agreement to be performed or complied with or satisfied by them at or
prior to the Closing.
 
6

--------------------------------------------------------------------------------


 
IX.  OTHER AGREEMENTS.
 
9.1  Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.
 
9.2  Confidentiality. The parties hereto shall not make any public announcements
concerning this transaction other than in accordance with mutual agreement
reached prior to any such announcement(s) and other than as may be required by
applicable law or judicial process. If for any reason the transactions
contemplated hereby are not consummated, then Buyers shall return any
information received by Buyers from Seller or Leaseco, and Buyers shall cause
all confidential information obtained by Buyers concerning Leaseco and its
business to be treated as such.
 
9.3  Brokers’ Fees. In connection with the transaction specifically contemplated
by this Agreement, no party to this Agreement has employed the services of a
broker and each agrees to indemnify the other against all claims of any third
parties for fees and commissions of any brokers claiming a fee or commission
related to the transactions contemplated hereby.
 
9.4  Access to Information Post-Closing; Cooperation.
 
(a)  Following the Closing, Buyers and Leaseco shall afford to Seller and its
authorized accountants, counsel and other designated representatives, reasonable
access (and including using reasonable efforts to give access to persons or
firms possessing information) and duplicating rights during normal business
hours to allow records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) within the possession or
control of Buyers or Leaseco insofar as such access is reasonably required by
Seller. Information may be requested under this Section 9.4(a) for, without
limitation, audit, accounting, claims, litigation and tax purposes, as well as
for purposes of fulfilling disclosure and reporting obligations and performing
this Agreement and the transactions contemplated hereby. No files, books or
records of Leaseco existing at the Closing Date shall be destroyed by Buyers or
Leaseco after Closing but prior to the expiration of any period during which
such files, books or records are required to be maintained and preserved by
applicable law without giving the Seller at least 30 days’ prior written notice,
during which time Seller shall have the right to examine and to remove any such
files, books and records prior to their destruction.
 
(b)  Following the Closing, Seller shall afford to Leaseco and its authorized
accountants, counsel and other designated representatives reasonable access
(including using reasonable efforts to give access to persons or firms
possessing information) duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the business of
Leaseco. Information may be requested under this Section 9.4(b) for, without
limitation, audit, accounting, claims, litigation and tax purposes as well as
for purposes of fulfilling disclosure and reporting obligations and for
performing this Agreement and the transactions contemplated hereby. No files,
books or records of Leaseco existing at the Closing Date shall be destroyed by
Seller after Closing but prior to the expiration of any period during which such
files, books or records are required to be maintained and preserved by
applicable law without giving the Buyers at least 30 days prior written notice,
during which time Buyers shall have the right to examine and to remove any such
files, books and records prior to their destruction.
 
7

--------------------------------------------------------------------------------


 
(c)  At all times following the Closing, Seller, Buyers and Leaseco shall use
reasonable efforts to make available to the other party on written request, the
current and former officers, directors, employees and agents of Seller or
Leaseco for any of the purposes set forth in Section 9.4(a) or (b) above or as
witnesses to the extent that such persons may reasonably be required in
connection with any legal, administrative or other proceedings in which Seller
or Leaseco may from time to be involved.
 
(d)  The party to whom any Information or witnesses are provided under this
Section 9.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.
 
(e)  Seller, Buyers, Leaseco and their respective employees and agents shall
each hold in strict confidence all Information concerning the other party in
their possession or furnished by the other or the other’s representative
pursuant to this Agreement with the same degree of care as such party utilizes
as to such party’s own confidential information (except to the extent that such
Information is (i) in the public domain through no fault of such party or
(ii) later lawfully acquired from any other source by such party), and each
party shall not release or disclose such Information to any other person, except
such party’s auditors, attorneys, financial advisors, bankers, other consultants
and advisors or persons with whom such party has a valid obligation to disclose
such Information, unless compelled to disclose such Information by judicial or
administrative process or, as advised by its counsel, by other requirements of
law.
 
(f)  Seller, Buyers and Leaseco shall each use their best efforts to forward
promptly to the other party all notices, claims, correspondence and other
materials which are received and determined to pertain to the other party.
 
9.5  Guarantees, Surety Bonds and Letter of Credit Obligations. In the event
that Seller is obligated for any debts, obligations or liabilities of Leaseco by
virtue of any outstanding guarantee, performance or surety bond or letter of
credit provided or arranged by Seller on or prior to the Closing Date, Buyers
and Leaseco shall use best efforts to cause to be issued replacements of such
bonds, letters of credit and guarantees and to obtain any amendments, novations,
releases and approvals necessary to release and discharge fully Seller from any
liability thereunder following the Closing. Buyers and Leaseco, jointly and
severally, shall be responsible for, and shall indemnify, hold harmless and
defend Seller from and against, any costs or losses incurred by Seller arising
from such bonds, letters of credits and guarantees and any liabilities arising
therefrom and shall reimburse Seller for any payments that Seller may be
required to pay pursuant to enforcement of its obligations relating to such
bonds, letters of credit and guarantees.
 
8

--------------------------------------------------------------------------------


 
9.6  Filings and Consents. Buyers, at their risk, shall determine what, if any,
filings and consents must be made and/or obtained prior to Closing to consummate
the purchase and sale of the Shares. Buyers shall indemnify the Seller
Indemnified Parties (as defined in Section 11.1 below) against any Losses (as
defined in Section 11.1 below) incurred by such Seller Indemnified Parties by
virtue of the failure to make and/or obtain any such filings or consents.
Recognizing that the failure to make and/or obtain any filings or consents may
cause Seller to incur Losses or otherwise adversely affect Seller, Buyers and
Leaseco confirm that the provisions of this Section 9.6 will not limit Seller’s
right to treat such failure as the failure of a condition precedent to Seller’s
obligation to close pursuant to Article VII above.
 
9.7  Insurance. Buyers acknowledge that on the Closing Date, effective as of the
Closing, all insurance coverage and bonds provided by Seller for Leaseco, and
all certificates of insurance evidencing that Leaseco maintains any required
insurance by virtue of insurance provided by Seller, will terminate with respect
to any insured damages resulting from matters occurring subsequent to Closing.
 
9.8  Agreements Regarding Taxes.
 
(a)  Tax Sharing Agreements. Any tax sharing agreement between Seller and
Leaseco is terminated as of the Closing Date and will have no further effect for
any taxable year (whether the current year, a future year or a past year).
 
(b)  Returns for Periods Through the Closing Date. Seller will include the
income and loss of Leaseco (including any deferred income triggered into income
by Reg. §1.1502-13 and any excess loss accounts taken into income under Reg.
§1.1502-19) on Seller’s consolidated federal income tax returns for all periods
through the Closing Date and pay any federal income taxes attributable to such
income. Seller and Leaseco agree to allocate income, gain, loss, deductions and
credits between the period up to Closing (the “Pre-Closing Period”) and the
period after Closing (the “Post-Closing Period”) based on a closing of the books
of Leaseco, and both Seller and Leaseco agree not to make an election under Reg.
§1.1502-76(b)(2)(ii) to ratably allocate the year’s items of income, gain, loss,
deduction and credit. Seller, Leaseco and Buyers agree to report all
transactions not in the ordinary course of business occurring on the Closing
Date after Buyers’ purchase of the Shares on Leaseco’s tax returns to the extent
permitted by Reg. §1.1502-76(b)(1)(ii)(B). Buyers agree to indemnify Seller for
any additional tax owed by Seller (including tax owned by Seller due to this
indemnification payment) resulting from any transaction engaged in by Leaseco
during the Pre-Closing Period or on the Closing Date after Buyers’ purchase of
the Shares. Leaseco will furnish tax information to Seller for inclusion in
Seller’s consolidated federal income tax return for the period which includes
the Closing Date in accordance with Leaseco’s past custom and practice.
 
9

--------------------------------------------------------------------------------


 
(c)  Audits. Seller will allow Leaseco and its counsel to participate at
Leaseco’s expense in any audits of Seller’s consolidated federal income tax
returns to the extent that such audit raises issues that relate to and increase
the tax liability of Leaseco. Seller shall have the absolute right, in its sole
discretion, to engage professionals and direct the representation of Seller in
connection with any such audit and the resolution thereof, without receiving the
consent of Buyers or Leaseco or any other party acting on behalf of Buyers or
Leaseco, provided that Seller will not settle any such audit in a manner which
would materially adversely affect Leaseco after the Closing Date unless such
settlement would be reasonable in the case of a person that owned Leaseco both
before and after the Closing Date. In the event that after Closing any tax
authority informs the Buyers or Leaseco of any notice of proposed audit, claim,
assessment or other dispute concerning an amount of taxes which pertain to the
Seller, or to Leaseco during the period prior to Closing, Buyers or Leaseco must
promptly notify the Seller of the same within 15 calendar days of the date of
the notice from the tax authority. In the event Buyers or Leaseco do not notify
the Seller within such 15 day period, Buyers and Leaseco, jointly and severally,
will indemnify the Seller for any incremental interest, penalty or other
assessments resulting from the delay in giving notice. To the extent of any
conflict or inconsistency, the provisions of this Section 9.8 shall control over
the provisions of Section 11.2 below.
 
(d)  Cooperation on Tax Matters. Buyers, Seller and Leaseco shall cooperate
fully, as and to the extent reasonably requested by any party, in connection
with the filing of tax returns pursuant to this Section and any audit,
litigation or other proceeding with respect to taxes. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Leaseco shall (i) retain all books and records with
respect to tax matters pertinent to Leaseco relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Seller, any extensions thereof) of
the respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (ii) give Seller reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the Seller so requests, Buyers agree to cause Leaseco to allow
Seller to take possession of such books and records.
 
9.9  ERISA. Effective as of the Closing Date, Leaseco shall terminate its
participation in, and withdraw from, all employee benefit plans sponsored by
Seller, and Seller and Buyers shall cooperate fully in such termination and
withdrawal. Without limitation, Leaseco shall be solely responsible for (i) all
liabilities under those employee benefit plans notwithstanding any status as an
employee benefit plan sponsored by Seller, and (ii) all liabilities for the
payment of vacation pay, severance benefits, and similar obligations, including,
without limitation, amounts which are accrued but unpaid as of the Closing Date
with respect thereto. Buyers and Leaseco acknowledge that Leaseco is solely
responsible for providing continuation health coverage, as required under the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), to each
person, if any, participating in an employee benefit plan subject to COBRA with
respect to such employee benefit plan as of the Closing Date, including, without
limitation, any person whose employment with Leaseco is terminated after the
Closing Date.
 
10

--------------------------------------------------------------------------------


 
X.  TERMINATION. This Agreement may be terminated at, or at any time prior to,
the Closing by mutual written consent of Seller, Buyers and Cromwell.
 
If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.
 
XI.  INDEMNIFICATION.
 
11.1  Indemnification by Buyers. Buyers covenant and agree to jointly and
severally indemnify, defend, protect and hold harmless Seller, and its officers,
directors, employees, stockholders, agents, representatives and affiliates
(collectively, together with Seller, the “Seller Indemnified Parties”) at all
times from and after the date of this Agreement from and against all losses,
liabilities, damages, claims, actions, suits, proceedings, demands, assessments,
adjustments, costs and expenses (including specifically, but without limitation,
reasonable attorneys’ fees and expenses of investigation), whether or not
involving a third party claim and regardless of any negligence of any Seller
Indemnified Party (collectively, “Losses”), incurred by any Seller Indemnified
Party as a result of or arising from (i) any breach of the representations and
warranties of Buyers set forth herein or in certificates delivered in connection
herewith, (ii) any breach or nonfulfillment of any covenant or agreement
(including any other agreement of Buyers to indemnify Seller set forth in this
Agreement) on the part of Buyers under this Agreement, (iii) any debt, liability
or obligation of Leaseco, (iv) the conduct and operations of the business of
Leaseco whether before or after Closing, (v) claims asserted against Leaseco
whether before or after Closing, or (vi) any federal or state income tax payable
by Seller and attributable to the transaction contemplated by this Agreement.
 
11.2  Third Party Claims.
 
(a)  Defense. If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which Buyers have an indemnification
obligation under the terms of Section 11.1, then the Indemnitee shall notify
Buyers (the “Indemnitors”) within 20 days after the Third-Party Claim is
asserted by a third party (said notification being referred to as a “Claim
Notice”) and give the Indemnitors a reasonable opportunity to take part in any
examination of the books and records of the Indemnitee relating to such
Third-Party Claim and to assume the defense of such Third-Party Claim and in
connection therewith and to conduct any proceedings or negotiations relating
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Third-Party Claim. The expenses (including reasonable attorneys’ fees) of all
negotiations, proceedings, contests, lawsuits or settlements with respect to any
Third-Party Claim shall be borne by the Indemnitors. If the Indemnitors agree to
assume the defense of any Third-Party Claim in writing within 20 days after the
Claim Notice of such Third-Party Claim has been delivered, through counsel
reasonably satisfactory to Indemnitee, then the Indemnitors shall be entitled to
control the conduct of such defense, and any decision to settle such Third-Party
Claim, and shall be responsible for any expenses of the Indemnitee in connection
with the defense of such Third-Party Claim so long as the Indemnitors continues
such defense until the final resolution of such Third-Party Claim. The
Indemnitors shall be responsible for paying all settlements made or judgments
entered with respect to any Third-Party Claim the defense of which has been
assumed by the Indemnitors. Except as provided on subsection (b) below, both the
Indemnitors and the Indemnitee must approve any settlement of a Third-Party
Claim. A failure by the Indemnitee to timely give the Claim Notice shall not
excuse Indemnitors from any indemnification liability except only to the extent
that the Indemnitors are materially and adversely prejudiced by such failure.
 
11

--------------------------------------------------------------------------------


 
(b)  Failure to Defend. If the Indemnitors shall not agree to assume the defense
of any Third-Party Claim in writing within 20 days after the Claim Notice of
such Third-Party Claim has been delivered, or shall fail to continue such
defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim, in its
sole discretion, on such terms as it may deem appropriate. The Indemnitors shall
promptly reimburse the Indemnitee for the amount of all settlement payments and
expenses, legal and otherwise, incurred by the Indemnitee in connection with the
defense or settlement of such Third-Party Claim. If no settlement of such
Third-Party Claim is made, then the Indemnitors shall satisfy any judgment
rendered with respect to such Third-Party Claim before the Indemnitee is
required to do so, and pay all expenses, legal or otherwise, incurred by the
Indemnitee in the defense against such Third-Party Claim.
 
11.3  Non-Third-Party Claims. Upon discovery of any claim for which Buyers have
an indemnification obligation under the terms of this Section 11.3 which does
not involve a claim by a third party against the Indemnitee, the Indemnitee
shall give prompt notice to Buyers of such claim and, in any case, shall give
Buyers such notice within 30 days of such discovery. A failure by Indemnitee to
timely give the foregoing notice to Buyers shall not excuse Buyers from any
indemnification liability except to the extent that Buyers are materially and
adversely prejudiced by such failure.
 
11.4  Survival. Except as otherwise provided in this Section 11.4, all
representations and warranties made by Buyers, Leaseco and Seller in connection
with this Agreement shall survive the Closing. Anything in this Agreement to the
contrary notwithstanding, the liability of all Indemnitors under this Article XI
shall terminate on the third (3rd) anniversary of the Closing Date, except with
respect to (a) liability for any item as to which, prior to the third (3rd)
anniversary of the Closing Date, any Indemnitee shall have asserted a Claim in
writing, which Claim shall identify its basis with reasonable specificity, in
which case the liability for such Claim shall continue until it shall have been
finally settled, decided or adjudicated, (b) liability of any party for Losses
for which such party has an indemnification obligation, incurred as a result of
such party’s breach of any covenant or agreement to be performed by such party
after the Closing, (c) liability of Buyers for Losses incurred by a Seller
Indemnified Party due to breaches of its representations and warranties in
Article III of this Agreement, and (d) liability of Buyers for Losses arising
out of Third-Party Claims for which Buyers have an indemnification obligation,
which liability shall survive until the statute of limitation applicable to any
third party’s right to assert a Third-Party Claim bars assertion of such claim.
 
12

--------------------------------------------------------------------------------


 
XII.  MISCELLANEOUS.
 
12.1  Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:
 
(a)  If to Seller, addressed to:
 
8655 East Via De Ventura, Suite G2000
Scottsdale, AZ 85258
Attn: Robert McIntosh, Chief Executive Officer
Facsimile: [to come]


With a copy to (which shall not constitute notice hereunder):
 
Clark Wilson LLP
800 - 885 W Georgia Street
Vancouver, BC  V6C 3H1  Canada
Attn: William L. Macdonald, Esq.
Facsimile: (604)687-6314


(b)  If to Buyers or Leaseco, addressed to:
 
c/o Karen Law
#4 3798 Laurel Street
Burnaby, British Columbia, Canada V5G 1M7


With a copy to (which shall not constitute notice hereunder):
 
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, New York 10022
Attention: Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


(c)  If to Cromwell, addressed to:
 
8655 East Via De Ventura, Suite G2000
Scottsdale, AZ 85258
Attn: Robert McIntosh, Chief Executive Officer
Facsimile: [to come]


With a copy to (which shall not constitute notice hereunder):
 
13

--------------------------------------------------------------------------------


 
Clark Wilson LLP
800 - 885 W Georgia Street
Vancouver, BC  V6C 3H1  Canada
Attn: William L. Macdonald, Esq.
Facsimile: (604)687-6314


or to such other address as any party hereto shall specify pursuant to this
Section 12.1 from time to time.
 
12.2  Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.
 
12.3  Time. Time is of the essence with respect to this Agreement.
 
12.4  Reformation and Severability. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.
 
12.5  Further Acts. Seller, Buyers and Leaseco shall execute any and all
documents and perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.
 
12.6  Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto, including Cromwell. No provisions of this
Agreement or any rights hereunder may be waived by any party without the prior
written consent of Cromwell.
 
12.7  Assignment. No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties.
 
12.8  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts or choice of laws thereof.
 
12.9  Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.
 
14

--------------------------------------------------------------------------------


 
12.10  Section Headings and Gender. The Section headings used herein are
inserted for reference purposes only and shall not in any way affect the meaning
or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter, and the singular shall include the plural, and vice versa,
whenever and as often as may be appropriate.
 
12.11  Specific Performance; Remedies. Each of Seller, Buyers and Leaseco
acknowledges and agrees that Cromwell would be damaged irreparably if any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each of Seller, Buyers and Leaseco
agrees that Cromwell will be entitled to seek an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its terms and provisions in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
parties and the matter, subject to Section 12.8, in addition to any other remedy
to which they may be entitled, at law or in equity. Except as expressly provided
herein, the rights, obligations and remedies created by this Agreement are
cumulative and are in addition to any other rights, obligations or remedies
otherwise available at law or in equity, and nothing herein will be considered
an election of remedies.
 
12.12  Submission to Jurisdiction; Process Agent; No Jury Trial.
 
(a)  Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in the State of Nevada in any action arising out of or
relating to this Agreement and agrees that all claims in respect of the action
may be heard and determined in any such court. Each party to the Agreement also
agrees not to bring any action arising out of or relating to this Agreement in
any other court. Each party to the Agreement agrees that a final judgment in any
action so brought will be conclusive and may be enforced by action on the
judgment or in any other manner provided at law or in equity. Each party to the
Agreement waives any defense of inconvenient forum to the maintenance of any
action so brought and waives any bond, surety or other security that might be
required of any other party with respect thereto.
 
(b)  EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE HIS OR HER RIGHTS TO
JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY
DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope
of this waiver is intended to be all encompassing of any and all actions that
may be filed in any court and that relate to the subject matter of the
transactions, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. Each party to the Agreement hereby
acknowledges that this waiver is a material inducement to enter into a business
relationship and that they will continue to rely on the waiver in their related
future dealings. Each party to the Agreement further represents and warrants
that it has reviewed this waiver with its legal counsel, and that each knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.
 
15

--------------------------------------------------------------------------------


 
12.13  Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.
 
[Signature page follows this page.]
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.
 

        CROMWELL URANIUM CORP.  
   
   
    By:   /s/ David Rector  

--------------------------------------------------------------------------------

Name: David Rector   Title:  President

 

        ARBUTUS LEASECO, INC.  
   
   
    By:   /s/ David Rector  

--------------------------------------------------------------------------------

Name: David Rector   Title  President

 

        BUYERs  
   
   
       /s/ Karen Law  

--------------------------------------------------------------------------------

Karen Law       /s/ Lyle Smith  

--------------------------------------------------------------------------------

Lyle Smith

 

        CROMWELL URANIUM HOLDINGS, INC.  
   
   
    By:   /s/ Robert McIntosh  

--------------------------------------------------------------------------------

Name: Robert McIntosh   Title:  Chief Executive Officer

 
17

--------------------------------------------------------------------------------


 